Case: 1:19-cv-00372-DRC-SKB Doc #: 57-6 Filed: 05/10/21 Page: 1 of 1 PAGEID #: 760




                                          APPENDIX C

                          NOTICE TO PRO SE LITIGANT
                   OPPOSING MOTION FOR SUMMARY JUDGMENT

                                  DOUGLAS R. COLE
                            UNITED STATES DISTRICT JUDGE
                             SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT CINCINNNATI


       The purpose of this notice is to advise you that the defendant has filed a motion for

summary judgment asking the Court to dismiss all or some of your claims without a trial. The

defendant argues that there is no need for a trial with regard to these claims because no

reasonable jury could return a verdict in your favor.

       The defendant’s motion may be granted and your claims may be dismissed without

further notice if you do not oppose the motion by filing an opposition brief that complies with

Rule 56 of the Federal Rules of Civil Procedure and this Court’s Standing Order on Civil

Procedures. Copies of Rule 56 and the Court’s Standing Order on Civil Procedure are attached

to this notice. You should read them carefully. You must file your opposition brief with the

Clerk of the Court and serve a copy to defendant’s counsel WITHIN 21 DAYS of the date of

service of defendant’s motion for summary judgment.




                                                30
